Citation Nr: 0942376	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, left lower extremity.

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus type II.

4.  Entitlement to service connection for a psychiatric 
disorder, to include depression or posttraumatic stress 
disorder.

5.  Entitlement to service connection for a skin disorder, to 
include atopic dermatitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND 

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that 
efforts must be made to secure all private medical records 
and VA records that may exist related to the Veteran's claim.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."

In January 2006, the Veteran submitted a form authorizing VA 
to obtain his medical records.  Along with this form, he 
submitted a three page list of various medical providers that 
he had seen.  The list provided addresses, phone numbers, and 
dates of treatment.  It does not appear that an attempt was 
made to procure these records.  Remand is necessary so that 
the duty to assist the Veteran by obtaining these records can 
be fulfilled.

The Veteran receives regular treatment at the VA medical 
center (VAMC) in San Juan, but the latest records are from 
January 2008, nearly two years ago.  Remand is necessary so 
that current VA treatment records can be associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.  

2.  Obtain the Veteran's current and 
complete treatment records from all of 
the providers listed on the sheets 
submitted with the January 2006 
authorization to obtain medical 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

